                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

LESLIE M B.,                                      )
                                                  )
                              Plaintiff,          )
                                                  )
                         v.                       )       No. 1:17-cv-01108-TWP-DLP
                                                  )
NANCY A. BERRYHILL Deputy Commissioner            )
for Operations, Social Security Administration,   )
                                                  )
                              Defendant.          )

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted her Report and Recommendation on Plaintiff’s Complaint

of this Court to file objections; none were filed. The Court, having considered the Magistrate

Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

Recommendation.

       Date: 9/29/2018
Distribution:

Nicholas Thomas Lavella
KELLER & KELLER
nlavella@2keller.com

Kathryn E. Olivier
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kathryn.olivier@usdoj.gov

Matthew Frederick Richter
KELLER & KELLER LLP
mrichter@2keller.com

Joseph R. Wambach
KELLER & KELLER
joew@2keller.com
